UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________________

RODNEY WHITE,

                                     Plaintiff,

                     v.                                                   5:11-CV-309
                                                                          (FJS/ATB)
NEW YORK STATE OFFICE OF CHILDREN
AND FAMILY SERVICES,

                              Defendant.
______________________________________________

APPEARANCES                                        OF COUNSEL

RIVKIN RADLER LLP                                  JOHN F. QUEENAN, ESQ.
9 Thurlow Terrace
Albany, New York 12203
Attorneys for Plaintiff

BARCLAY DAMON LLP                                  BRIAN M. CULNAN, ESQ.
80 State Street
Albany, New York 12207
Attorneys for Plaintiff

CALIHAN LAW PLLC                                   ROBERT B. CALIHAN, ESQ.
16 West Main Street
Rochester, New York 14614
Attorneys for Plaintiff

OFFICE OF THE NEW YORK                             TIMOTHY P. MULVEY, AAG
STATE ATTORNEY GENERAL
615 Erie Boulevard West, Suite 102
Syracuse, New York 13204-2455
Attorneys for Defendant

SCULLIN, Senior Judge

                                             ORDER

       On October 4, 2019, the Court entered an Order in which, among other things, it directed the
Clerk of the Court to enter judgment in favor of Plaintiff against Defendant OCFS in the amount of

$2,091,966.04. See Dkt. No. 126.

       On October 7, 2019, Plaintiff's counsel filed a letter, in which he correctly noted that,

although the Court had referred to the fact that the lost pension income that was presently due and

owing through December 31, 2017, was $31,149.72, the Court had failed to include that figure in its

final calculation of the judgment. See Dkt. No. 128 at 2. On October 8, 2019, Defendant OCFS's

counsel filed a letter requesting that the Court defer any action on Plaintiff's request pending full

briefing. See Dkt. No. 129.

       Having reviewed its October 4, 2019 Order, as well as the parties' submissions with regard

to that Order, the Court finds that it did, indeed, fail to include the amount of lost pension income

that was presently due and owing through December 31, 2017, in its calculation of the judgment.

Moreover, the Court finds that there is no need for any further briefing on this issue.

       Accordingly, the Court hereby

       ORDERS that Defendant OCFS's letter motion, filed on October 8, 2019, see Dkt. No. 129,

is DENIED; and Court further

       ORDERS that Plaintiff's letter motion, filed on October 7, 2019, see Dkt. No. 128, is

GRANTED; and the Court further

       ORDERS that the Judgment entered on October 4, 2019, see Dkt. No. 127, is VACATED;

and the Court further




                                                   -2-
       ORDERS that the Clerk of the Court shall enter judgment in favor of Plaintiff against

Defendant OCFS in the amount of $2,123,115.76, calculated as follows:

               Compensatory Damages                    $1,500,000.00
               Back Pay Award                          $ 183,313.68
               Lost Pension income presently           $ 31,149.72
                      due and owing through
                      December 31, 2017
               Lost pension income presently           $   30,168.60
                      due and owing (Jan.
                      1, 2018 through Oct.
                      31, 2019)
               Attorney's fees                         $ 350,573.00
               Costs and expenses                      $ 27,910.76
                                                       _____________
                      TOTAL                            $ 2,123,115.76

plus pre-judgment interest calculated pursuant to 28 U.S.C. § 1961(a) until the date judgment is

entered and post-judgment interest calculated pursuant to 28 U.S.C. § 1961(a) from the date

judgment is entered until Defendant OCFS satisfies the judgment; and the Court further

       ORDERS that the first "ORDERS" paragraph of the Court's Order dated October 4, 2019,

see Dkt. No. 126, is AMENDED to reflect the calculation of the judgment as set forth above, and in

all other respects remains the same.


IT IS SO ORDERED.


Dated: October 9, 2019
       Syracuse, New York




                                                 -3-
